Citation Nr: 1813852	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from January 1966 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the Board in December 2013. A transcript of the hearing has been associated with the Veteran's claims file. In a January 2018 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the December 2013 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ. 38 U.S.C. § 7107(c) (2012), 38 C.F.R. § 20.707 (2017). The Veteran responded that he did not wish to have another Board hearing and requested his case be considered on the evidence of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to the adjudication of the Veteran's claim for service connection for a low back condition, additional development is required. In particular, VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). At the March 2014 VA examination, the examiner stated "by the Veteran's history, further examination of the lumbar spine was carried out by Social Security disability evaluation, and Social Security disability was granted." Such a statement suggests he is in receipt of disability benefits from the Social Security Administration (SSA). A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable). 

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits. If such records are unavailable, the reason for their unavailability must be explained for the record.

2. Upon completion of the above action, review the claims file to ensure that all development sought in this remand is completed, and then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




